Citation Nr: 1706112	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) prior to May 13, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to April 1972 and from May 1984 to February 2004.
This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York. 

The Board notes that, as of May 13, 2013, the Veteran has been in receipt of a 100 percent combined rating.  He has not been awarded special monthly compensation under 38 U.S.C.A. § 1114(s) (2016); however, he is not claiming that any single disability has warranted a TDIU rating, as would be relevant for the issue of special monthly compensation.  Rather, and as detailed below, the Veteran claims that the combined effect of his service-connected disability manifestations renders him unable to secure and follow employment so as to warrant a TDIU rating.  That being the case, the Veteran stands to receive no additional benefits under this claim after May 13, 2013, and so the relevant issue in this case is whether the Veteran has demonstrated an inability to perform substantially gainful employment prior to May 13, 2013.

The Board notes that, subsequent to the issuance of the May 2013 supplemental statement of the case, additional evidence including VA treatment records dated through May 2015, were added to the record.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in a January 2017 submission.  38 C.F.R. § 20.1304 (c)(2016).  Therefore, the Board may properly consider such newly received evidence. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone prior to May 13, 2013.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU as prior to May 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

With respect to the claim for a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2011, sent prior to the rating decision issued in December 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records, Social Security Administration (SSA) records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in July 2011 and September 2011 relating to the nature and severity of his service-connected disabilities.  The Board finds that these examinations are adequate in order to evaluate the impact the Veteran's service-connected disabilities have on his employability as it includes an interview with the Veteran, a review of the relevant history, and a full examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, neither the Veteran nor his representative has alleged that these VA examination reports are inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran).  Consequently, the Board finds that the examinations and opinion of record are adequate to adjudicate the Veteran's TDIU claim and no further examination or opinions are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

TDIU

The Veteran contends that he has been unable to obtain and maintain gainful employment since March 2008, due to his PTSD, medical conditions and the effects of his prescribed medications.  In a July 2013 substantive appeal, the Veteran wrote that he was no longer able to perform the work to the standard that was expected and that his job included detailed contact with state and local governmental officials to verify serial numbers on equipment and property.  He wrote that his service-connected conditions made him confrontational, moody, aggressive, light-headed, unable to retain thoughts and unable to concentrate.

A total disability rating may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 13, 2013; diabetic nephropathy with hypertension, rated as 60 percent disabling; arteriosclerotic cardiovascular disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; right and left knee degenerative arthritis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling and bilateral cataracts, rated as noncompensably disabling prior to April 29, 2013.  He was also service connected for hypertension, gastroesophageal reflux disease (GERD) and erectile dysfunction, each rated as noncompensably disabling.

The Veteran's combined rating for compensation purposes was 70 percent prior to April 19, 2010; 80 percent from April 19, 2010 to April 26, 2010; and 90 percent from April 26, 2010 to May 13, 2013.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a June 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had completed high school and had four years of college eduction.  He also indicated that his coronary artery disease prevented him from securing or following any substantially gainful occupation.  His prior post-service work experience included work as a state property auditor.  He claimed that his disability affected his full-time employment in November 2006 and that he stopped working in 2008.  He also checked "no" to expecting to receive disability retirement benefits.  In a March 2014 Application for Increased Compensation Based on Unemployability, the Veteran claimed his disability affected his full-time employment in November 2005 (previously, he had indicated his disabilities had affected his full-time employment one year later in November 2006).  He checked "yes" to expecting to receive disability retirement benefits.  

The Veteran was awarded Social Security Administration (SSA) disability benefits in April 2008 due to his coronary artery disease and essential hypertension.  In an undated Adult Disability Report, the Veteran wrote that his limited mobility and fatigue impacted his ability to work and that he stopped working on February 29, 2008.  A Physical Residual Functional Capacity Assessment found that the Veteran was able to occasionally lift 20 pounds, frequently lift 10 pounds, stand and/or walk a total of about six hours in an eight-hour workday, sit for a total of about six hours in an eight hour workday and had unlimited ability to push and/or pull.  It also found that there were no postural, manipulative, visual, communicative or environmental limitations.

A July 2011 VA general medicine examination report noted that the Veteran's diabetes mellitus was under excellent control on tolerated single oral agent without microvascular or macrovascular complications, that his hypertension was without target organ damage at kidney or heart, that his ischemic heart disease was without symptoms of congestive heart failure and that his degenerative joint disease posed no significant impairment or functional disability.  The examiner noted that the Veteran tolerated his medication therapy without significant adverse effect, that his adjustment disorder with a depressed mood was well-controlled at this time, and that with long-control his diabetes mellitus did not meaningfully contribute to any morbidity.  The examiner also noted that the Veteran's coronary artery disease had remained stable and that it has not required cardiovascular intervention since 2008.  Therefore, the examiner opined that the Veteran's diabetes mellitus and stable ischemic heart disease would hinder the Veteran's ability to seek and maintain gainful employment at a sedentary post.  The examiner further opined that the Veteran's hypertension, GERD and degenerative arthritis would not pose a significant issue in regard to employability.

A July 2011 VA eye examiner found that there was no contraindication for gainful employment that does not require normal vision in both eyes.

A September 2011 VA psychiatric examiner found that the Veteran's PTSD caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's symptoms were reported to include a depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  Other symptoms were reported to include memory lapses, difficulty concentrating and thoughts of not wanting to be alive without a desire to hurt self or plans for suicide.

As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib, supra.  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, supra.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the July 2011 and September 2011 examiners are highly probative. 

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  In this regard, there is no evidence or specific allegation that the Veteran's service-connected erectile dysfunction, GERD, hypertension, cataracts and/or tinnitus impacts his ability to work.  The July 2011 VA examiner determined that the Veteran's hypertension, GERD and degenerative arthritis did not pose a significant issue in regard to employability.  Moreover, while the September 2011 VA psychiatric examiner observed some limitations associated with the Veteran's PTSD, the examiner found that such symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds it significant that the Veteran could still perform all of his activities of daily living as documented in all of the VA examination reports.  Moreover, the SSA Physical Residual Functional Capacity Assessment findings suggest that the Veteran was able to perform sedentary work as he had no postural, manipulative, visual, communicative or environmental limitations as well as sit for a total of six hours in an eight hour workday.  It also found that the Veteran was able to perform some physical work as he was able to occasionally lift 20 pounds, frequently lift 10 pounds and stand and/or walk a total of about six hours in an eight-hour workday and have an unlimited ability to push and/or pull, suggesting that the Veteran was able to perform sedentary work and some physical activity.

In sum, while the examiners observed limitations that impacted the Veteran's ability to work in his usual field, the preponderance of the evidence is against a finding that the Veteran's disabilities, either alone or in combination, preclude his ability to work.  Importantly, the only opinions from medical professionals addressing this matter weigh against the claim.  In this regard, all of the examiners indicated that the Veteran could still perform physical and/or sedentary work even in light of the limitations associated with his service-connected disabilities and provided a rationale for such determinations.  The Veteran has a college degree, and thus has the ability to work in a sedentary position.  This is to distinguish between individuals who lack an advanced degree and have done mostly physical jobs.  The Veteran is a professional with a college degree, who has the skill level to work in a sedentary job.

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, the Board accords more probative value to the findings made by medical professionals regarding the functional impact the Veteran's disabilities have on his ability to maintain gainful employment.  Hence, the lay assertions have lessened probative value and are outweighed by the more probative medical opinions.  In this regard, the competent evidence by medical professionals offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment prior to May 13, 2013.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU prior to May 13, 2013.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a TDIU prior to May 13, 2013 is denied.



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


